10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 1:18-cv-02636-CKK Document 19 Filed 03/29/19 Page 1of5

 

Clark, US. Distriet & Bankreptoy
Courts for the District af Columbia

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

MICHAEL S. BENT, pro se
Plaintiff, Case No.: 1:18-cv-02636-RDM
Vv.
AFFIDAVIT OF SERVICE
UNNAMED CAPITOL POLICE ONE, et al. . .
Civil Action
Defendants. RECUSAL DEMAND
Judge: Honorable Randolph D. Moss
AFFIDAVIT OF SERVICE ON

DEFENDANT JEFFREY SMITH
DEFENDANT OFFICER TYLER BROWN
DEFENDANT OFFICER REGIS GARRIS II

Defendants Officers Brown and Officer Garris II] were served on the 13" day of March
2019 via process server OneSource, by delivering two copies of each document to Officer

Capone who is authorized to accept service of process.

AFFIDAVIT OF SERVICE

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 1:18-cv-02636-CKK Document 19 Filed 03/29/19 Page 2 of 5

Defendants Smith was served on the 13" day of March 2019 via process server
OneSource, by delivering copies of each document to Stephanie Jenkins who is authorized to

accept service of process.

Server affidavit is appended hereto [per FRCP 4()(3) and 4(e)(2)(C)].

Signature executed on 27" day of March 2019. | d S &
Ay A, Safe

Michael S. Bent, pro se ©

1115 SE 164 Ave Suite 210-N-8
Vancouver, WA 98683
msgbent@gmail.com

AFFIDAVIT OF SERVICE

 
Case 1:18-cv-02636-CKK Document 19 Filed 03/29/19 Page 3 of 5

AO 440 (Rev. 06/12) Summens in a Civil Acuon (Page 2)

 

Civil Action No. [:18-cv-02636RDM

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) Jeffrey Smith was received by me on (date) Feb 25, 2019, 4:10

pm.
[| I personally served the summons on the individual at (place) on (date)
: or
[| 1 left the summons at the individual’s residence or usual place of abode with (name) a
person of suitable age and discretion who resides there, on (date) . and mailed a copy

to the individual's last known address; or

I served the summons on (name of individual) Stephanie Jenkins , who is designated by law to accept service of
process on behalf of (name of organization) Jeffrey Smith on (date) Wed, Mar 13 2019 ; or

(IU &

T returned the summons unexecuted because: > or
Other: : or
My fees are $ for travel and $ for services. for a total of S

I declare under penalty of perjury that this information is true.

Date: 3/13/19

 

 

Server's signature

Christian Ingram

 

Printed name and title

1133 13th Street NW. Suite C4, Washington. DC 20005

 

Server's address

Additional information regarding attempted service, etc.:

1) Successful Attempt: Mar £3. 2019. 3:04 pm EDT at: 950 Pennsylvania Ave NW Ste 6500, Washington, DC 20530 received
by Stephanie Jenkins. Age: 35; Ethnicity: African American; Gender: Female: Weight: 160; Height: 5°9": Hair: Black; Eyes:
Brown; Other: Mail Clerk:

Documents Served: Summons in a Civil Action: Motion for Use of CM/ECK Username and Password: Motion for
Recusal:;Complaint; Certificate of Service
Case 1:18-cv-02636-CKK Document 19 Filed 03/29/19 Page 4of 5

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:18-cv-02636RDM

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name of individual and title, if any) Officer Brown was received by me on (date) Feb 25, 2019,
4:10 pm.

[ | I personally served the summons on the individual at (place) on (date)
> or
[| I left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy

to the individual's last known address; or

I served the summons on (name of individual) Officer Capone , who is designated by law to accept service of
process on behalf of (name of organization) Officer Brown on (date) Wed, Mar 13 2019 ; or

[| I returned the summons unexecuted because: or
[ | Other: [or
My fees are $ for travel and $ for services, for a total of $

] declare under penalty of perjury that this information is true.

Date: 3/13/19

 

Server's signature

Christian Ingram

 

Printed name and title

1133 13th Street NW. Suite C4, Washington, DC 20005

 

Server's address

Additional information regarding attempted service, ete.:

1) Successful Attempt: Mar 13, 2019. 2:43 pm EDT at: [ First St NE, Washington, DC 20543 received by Officer Capone.
Age: 40; Ethnicity: Caucasian; Gender: Male, Weight: 220; Height: 6'1"; Mair: Brown; Eyes: Brown: Other: Police Officer :
Authorized to accept

Documents Served: Summons in a Civil Action; Motion for Use of CM/ECK Username and Password: Motion for
Recusal:Complaint; Certificate of Service
Case 1:18-cv-02636-CKK Document 19 Filed 03/29/19 Page 5of5

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:18-cv-02636RDM

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (neane of individual and title, if any) Officer Garris was received by me on (date) Feb 25, 2019,
4:10 pm.

[| I personally served the summons on the individual at (place) on (date)
:or
[| I left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy

to the individual’s last known address; or

I served the summons on (name of individual) Officer Capone , who is designated by law to accept service of
process on behalf of (name of organization) Officer Garris on (date) Wed, Mar 13 2019 ; or

IL ky

T returned the summons unexecuted because: > or
Other: :or
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Vf
Date: 3/13/19 | aT

| A

Server's signature

Christian Ingram

 

Printed name and title

1133 13th Street NW. Suite C4. Washington, DC 20005

 

Server's address
Additional information regarding attempted service, etc.:

Age: 40; Ethnicity: Caucasian; Gender: Male: Weight: 220; Height: 61"; Hair: Brown; Eyes: Brown: Other: Police Officer:
Authorized to accept

Documents Served: Summons in a Civil Action: Motion for Use of CM/ECF Username and Password: Motion for
Recusal:Complaint, Certificate of Service
